Luke, J.
The defendants were convicted of the offeus of robbery by force. The evidence fully authorized the verdict. The excerpts from the charge of the court, as complained of, were not erroneous for any reason assigned. The exception to the refusal of the court to give certain requested instructions to the jury cannot be considered, as it does not appear that the request was tendered to the court before the jury retired to consider their verdict. It was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.